      Case 2:20-cv-01153-KWR-GJF Document 13 Filed 03/16/21 Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF NEW MEXICO

SHANON CRUMBLEY,

              Plaintiff,

v.                                                                 No. 2:20-cv-01153-KWR-GJF

CLEE CRUMBLEY et al.,

              Defendants.

               MEMORANDUM OPINION AND ORDER OF DISMISSAL

       THIS MATTER comes before the Court on pro se Plaintiff’s Final Amended Complaint

of Civil Conspiracy Racketeering to Deprive Me of Life, Liberty and Justice, Doc. 11, filed March

8, 2021 (“Third Amended Complaint”), and Defendant Joann Fowler's Motion to Dismiss Notice

of Removal Under Rule 12(b)(6) and Motion to Remand the Case to State Court for Lack of

Jurisdiction, Doc. 12, filed March 9, 2021 ("Motion to Dismiss Notice of Removal"). Plaintiff is

proceeding in forma pauperis pursuant to 28 U.S.C. § 1915.

Third Amended Complaint

       This case arises from disputes between Plaintiff Crumbley and her former spouse

Defendant Crumbley involving property, protective orders, a divorce, criminal complaints, and

court proceedings. See Complaint, Doc. 1, filed November 6, 2020.

       Because the original Complaint failed to state a claim upon which relief can be granted for

some of Plaintiff’s claims, and because other claims appeared to be barred by the Younger

abstention doctrine, United States Magistrate Judge Gregory J. Fouratt granted Plaintiff an

opportunity to show cause why certain claims are not barred by the Younger abstention doctrine

and to file an amended complaint. See Doc. 4, filed November 10, 2020. The Court anticipated
      Case 2:20-cv-01153-KWR-GJF Document 13 Filed 03/16/21 Page 2 of 4




that Plaintiff would file two documents: (i) a response to the order to show cause; and (ii) an

amended complaint. Plaintiff filed her response and amended complaint in one document which

would make it difficult for Defendants to answer. See Doc. 5, filed December 1, 2020. Judge

Fouratt ordered Plaintiff to file a second amended complaint which does not include her responses

to the Order to Show Cause. See Doc. 6, filed December 29, 2020.

       Judge Fouratt notified Plaintiff that her Second Amended Complaint failed to state a claim:

(i) for racketeering, after describing the elements of a racketeering claim and noting that the

allegations in the Second Amended Complaint did clearly show that any of the Defendants violated

the relevant racketeering statute; (ii) against the Defendant state-court judges because they were

entitled to judicial immunity; (iii) against the Defendant state assistant district attorneys because

they were entitled to prosecutorial immunity, (iv) for violations of 18 U.S.C. § 242, Deprivation

of rights under color of law because 18 U.S.C. § 242 is a criminal statute which does not provide

for a private civil cause of action; and (v) for civil rights violations by some Defendants because

42 U.S.C. § 1983 only authorizes suits against persons acting under color of state law and there

were no allegations that those Defendants were state actors, after explaining that a plaintiff may

state a Section 1983 claim against private person if the plaintiff alleges that the private citizen

conspired with state actors and stating that conclusory allegations with no supporting factual

averments are insufficient to state a Section 1983 claim based on an alleged conspiracy with

government actors. See Doc. 10, filed February 12, 2021. Judge Fouratt also notified Plaintiff

that her request to dismiss charges against her in state-court cases is barred by the Younger

abstention doctrine which dictates that federal courts not interfere with state court proceedings

when such relief could adequately be sought before the state court. Judge Fouratt granted Plaintiff

leave to file a third amended complaint. Judge Fouratt directed:



                                                 2
       Case 2:20-cv-01153-KWR-GJF Document 13 Filed 03/16/21 Page 3 of 4




        If Plaintiff files a third amended complaint, ... The third amended complaint must
        clearly identify each Defendant, clearly state which claims Plaintiff is asserting
        against each Defendant, and include factual allegations supporting those claims.
        See Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007) (a complaint must
        "give the defendant fair notice of what the . . . claim is and the grounds upon which
        it rests"); Nasious v. Two Unknown B.I.C.E. Agents, at Arapahoe County Justice
        Center, 492 F.3d 1158, 1163 (10th Cir. 2007) (“[T]o state a claim in federal court,
        a complaint must explain what each defendant did to him or her; when the
        defendant did it; how the defendant’s action harmed him or her; and, what specific
        legal right the plaintiff believes the defendant violated.”).

Doc. 10, filed February 12, 2021 at 5-6.

        The Third Amended Complaint identifies only two Defendants, Crumbley and Fowler, and

refers to them as Plaintiff's "adulterous husband and his mistress." Third Amended Complaint at

4, ¶ 15. Despite Judge Fouratt's direction that the Third Amended Complaint must clearly state

which claims Plaintiff is asserting against each Defendant and include factual allegations

supporting those claims, the Third Amended Complaint contains mostly conclusory allegations

such as Defendants Crumbley and Fowler "calculated a plan to get criminal harassment charges

brought against" Plaintiff, obtained a protective order "based on fabricated lies," "conspired and

premeditated [Plaintiff's] murder," "didn't notify [Plaintiff] of the planned witnesses" at a hearing

in state court," and "a judge that gave a husband and wife owned business to the adulterous husband

and his mistress then falsely convicted the victim of the abuse ignoring the proof of the murder

plot." Third Amended Complaint at 1-4, ¶¶ 1, 2, 3, 9, 15. The Third Amended Complaint refers,

in its title, to "civil conspiracy racketeering to deprive [Plaintiff] of life, liberty and justice," and

in the first paragraph alleges Defendants Fowler and Crumbley "caus[ed] [Plaintiff's] right to equal

protection under the law and due process ... to disappear," and in paragraph 13 refers to "criminal

and vicious acts that have been taken to directly harm me and deprive me of my life, liberty and

property." The Third Amended Complaint does not, however, comply with Judge Fouratt's




                                                   3
      Case 2:20-cv-01153-KWR-GJF Document 13 Filed 03/16/21 Page 4 of 4




direction that it "must clearly state which claims Plaintiff is asserting against each Defendant, and

include factual allegations supporting those claims."

       The Court dismisses this case because the Third Amended Complaint fails to state a claim

upon which relief can be granted. See 28 U.S.C. § 1915(e)(2) ("the court shall dismiss the case at

any time if the court determines that ...the action ... fails to state a claim on which relief may be

granted").

Motion to Dismiss Notice of Removal

       Defendant Fowler asks the Court to dismiss the Notice of Removal and to remand this case

to state court. The Court denies Defendant Fowler's Motion because Plaintiff has not filed a Notice

of Removal in this case.

       IT IS ORDERED that:

       (i)     This case is DISMISSED WITHOUT PREJUDICE.

       (ii)    Defendant Joann Fowler's Motion to Dismiss Notice of Removal Under Rule

               12(b)(6) and Motion to Remand the Case to State Court for Lack of Jurisdiction,

               Doc. 12, filed March 9, 2021, are DENIED.



                                              _________________________________
                                              KEA W. RIGGS
                                              UNITED STATES DISTRICT JUDGE




                                                 4
